


Exhibit 10.6.2


VENTAS, INC.
STOCK OPTION AGREEMENT
THIS STOCK OPTION AGREEMENT (“Agreement”) is made and entered into as of
_____________ (the “Effective Date”) by and between VENTAS, INC., a Delaware
corporation (the “Company”), and ____________, an employee of the Company
(“Optionee”), pursuant to the Ventas, Inc. 2012 Incentive Plan (the “Plan”).
AGREEMENT:
The parties agree as follows:
1.Grant of Option; Option Price. Company hereby grants to Optionee, as a matter
of separate inducement and agreement, and not in lieu of any salary or other
compensation for Optionee’s services, the right and option to purchase (the
“Option”) all or any part of an aggregate of ___________ (________) shares of
the Company’s Common Stock (the “Option Shares”), on the terms and conditions
set forth herein, subject to adjustment as provided in Section 7, at a purchase
price of ___________ ($_______) per share (the “Option Price”). The Company and
Optionee consider the Option Price to be not less than the fair market value of
the Common Stock on the Effective Date, which is the date on which the Option
was granted to Optionee (the “Option Date”). This option is not intended to be
an incentive stock option under Section 422 of the Code.
2.    Term of Option. The Option shall commence on the date hereof and continue
for a term ending ten years from the Option Date (the “Termination Date”),
unless sooner terminated as provided in Sections 5 and 6.
3.    Option Exercisable in Installments. Subject to the other terms and
conditions stated herein, the right to exercise the Option shall vest [in
installments as follows:
(a)    First Installment. Commencing on the Option Date, Optionee may exercise
the Option for up to 33⅓ percent of the number of Option Shares.
(b)    Second Installment. Commencing on the first anniversary of the Option
Date, Optionee may exercise the Option for 66⅔ percent of the number of Option
Shares, less the number of Option Shares for which the Optionee has already
exercised the Option.
(c)    Third Installment. Commencing on the second anniversary of the Option
Date, the Option may be fully exercised to the extent that it has not previously
been exercised.]
[Alternative vesting schedule]



--------------------------------------------------------------------------------



4.    Conditions to Exercise of the Option.
(a)    Exercise of Option. Subject to the provisions of Section 3, Optionee may
exercise the Option by delivering to the Company notice in the manner directed
by the Company (“Notice”) of exercise stating the number of Option Shares for
which the Option is being exercised accompanied by payment in the amount of the
Option Price multiplied by the number of Option Shares for which the Option is
being exercised (the “Exercise Price”) in the manner provided in Section 4(b)
and making provision for any applicable withholding taxes.
(b)    Payment of Exercise Price. The Company shall accept as payment for the
Exercise Price (a) a check payable to the order of the Company, (b) the tender
of Common Stock (by either actual delivery of Common Stock or by attestation),
(c) “cashless exercise” through a third party in a transaction independent of
the Company and properly structured to avoid any adverse consequences to the
Company, (d) a reduction in the Option Shares otherwise deliverable upon
exercise, (e) a combination of the foregoing, or (f) by any other means which
the Committee determines.
(c)    Issuance of Shares on Exercise. As soon as practicable after receipt of
the Notice and payment of the Exercise Price and any required withholding taxes,
the Company shall issue to Optionee, without transfer or issuance tax or other
incidental expense to Optionee, the number of shares of Common Stock set forth
in the Notice and for which the Company has received payment in the manner
prescribed herein.
5.    Restrictions on Transfer of Option.
(a)    Except as provided in Section 5(b), the Option shall be exercisable
during Optionee’s lifetime only by Optionee, and neither the Option nor any
right hereunder shall be transferable except by bequest or the laws of descent
and distribution. The Option may not be subject to execution or other similar
process. If Optionee attempts to alienate, assign, pledge, hypothecate or
otherwise dispose of the Option or any of Optionee’s rights hereunder, except as
provided herein or in Section 5(b), or in the event of any levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to Optionee, and it
shall thereupon become null and void.
(b)    Optionee may transfer, in accordance with the Plan, any or all rights
under this Agreement to (i) Optionee’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, or any person sharing the
Optionee’s household (other than a tenant or employee) (“Family Members”), (ii)
a trust or trusts in which Optionee and/or Optionee’s Family Members have more
than 50% of the beneficial interest, or (iii) a partnership, limited liability
company or other entity in which Optionee and/or Optionee’s Family Members own
more than 50% of the voting interests in exchange for an interest in the entity;
provided that (a) any such transfer must be without any consideration to
Optionee for such transfer (other than interests in such partnership, limited
liability company or other entity), and (b) all subsequent transfers of any
rights under this Agreement shall be prohibited other than by bequest or the
laws of descent and distribution.



--------------------------------------------------------------------------------



Following any such transfer, this Agreement shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer,
provided that for purposes of this Agreement and the Plan (excluding Section 6
hereof) the term “Optionee” shall be deemed to refer to the transferee. Any
rights to exercise the Option transferred hereunder shall be exercisable by the
transferee only to the extent, and for the periods, specified in this Agreement.
6.    Exercise of the Option Upon Termination of Employment.
(a)    Termination of Employment Other Than for Death, Disability, Retirement or
Cause. [Except as set forth in Section 8, if][If] Optionee’s employment by the
Company is terminated prior to the Termination Date for any reason other than
death, Disability, retirement by Optionee [on or after age ____][ in accordance
with the terms of the Company’s retirement or pension plans] (“Retirement”) or
termination for Cause, the Option shall terminate 180 days after termination of
Optionee’s employment or on the Termination Date, if earlier, and shall be
exercisable during such period after termination of Optionee’s employment only
with respect to the number of Shares which Optionee was entitled to purchase on
the day preceding the date of termination of Optionee’s employment.
(b)    Termination of Employment Due to Death, Disability or Retirement. In the
event of Optionee’s death, Disability or Retirement while Optionee is employed
by the Company, the Option shall terminate on the Termination Date and shall
become fully exercisable.
(c)    Termination of Employment for Cause. If Optionee’s employment by the
Company is terminated for Cause, the Option, whether or not exercisable, shall
terminate on the date of termination of Optionee’s employment.
(d)    Black-out Periods. Notwithstanding the preceding provisions of this
Section 6, if the Option would otherwise terminate during or immediately after a
black-out period under the Company's insider trading policy, then the Option
shall instead be extended until ten business days following the expiration of
the black-out period, provided that the term of the Option shall not be extended
beyond ten years from the Option Date.
(e)    Restrictions on Exercise. Notwithstanding anything contained in this
Section 6, in no event may the Option be exercised after the Termination Date.
7.    Adjustment to Option Shares. The Option shall be subject to adjustment as
provided in the Plan, including without limitation, with respect to a Change in
Control.
8.    [Change in Control][ and Certain Terminations of Employment].
[Notwithstanding the provisions of Section 3, upon a Change in Control, Optionee
shall have the right to exercise the Option in full as to all Option Shares.]
[In addition, notwithstanding the provisions of Sections 3 and 6(a), in the
event of termination of Optionee’s employment by the Company without Cause or by
Optionee with Good Reason (as such terms are defined in Optionee’s employment
agreement), Optionee shall have the right to exercise the Option in full as to
all Option Shares.] [In addition, notwithstanding the provisions of Section
6(a), in the event



--------------------------------------------------------------------------------



of termination of Optionee’s employment by the Company without Cause or by
Optionee with Good Reason (as such terms are defined in Optionee’s employment
agreement), the Option shall terminate one year and 180 days after termination
of Optionee’s employment or on the Termination Date, if earlier.]
9.    Agreement Does Not Grant Employment Rights. Neither the granting of the
Option, nor the exercise thereof, shall be construed as granting to Optionee any
right to employment by the Company. The right of the Company to terminate
Optionee’s employment at any time, with or without cause, is specifically
reserved.
10.    Withholding. Optionee acknowledges that the Company will be required to
withhold certain taxes at the time Optionee exercises the Option. Withholdings
by the Company will not exceed the minimum required by law. Optionee agrees to
make arrangements satisfactory to the Company for the payment of any federal,
state, local or foreign withholding tax obligations that arise with respect to
the Option, including, without limitation, any taxes upon the exercise of the
Option. Notwithstanding the previous sentence, Optionee acknowledges and agrees
that the Company has the right to deduct from payments of any kind otherwise due
to Optionee any federal, state or local taxes of any kind required by law to be
withheld with respect to the Option, including, without limitation, upon the
exercise of the Option. Optionee shall have the right to elect satisfy, in whole
or in part, Optionee’s tax withholding obligations by having the Company
withhold Option Shares.
11.    Miscellaneous.
(a)    No Rights as Stockholder. Neither Optionee, nor any person entitled to
exercise Optionee’s rights under this Agreement, shall have any of the rights of
a stockholder regarding the shares of Common Stock subject to the Option, except
after the exercise of the Option as provided herein.
(b)    Recoupment of Awards. All Option Shares, including Option Shares that
have vested in accordance with Section 3 of this Agreement, shall be subject to
the terms and conditions, if applicable, of any recoupment policy adopted by the
Company pursuant to the requirements of Dodd-Frank Wall Street Reform and
Consumer Protection Act or other law or the listing requirements of any national
securities exchange on which the common stock of the Company is listed.
(c)    Incorporation of Plan. Except as specifically provided herein, this
Agreement is and shall be in all respects subject to the terms and conditions of
the Plan, a copy of which Optionee acknowledges receiving and the terms of which
are incorporated by reference.
(d)    Captions. The captions and section headings used herein are for
convenience only, shall not be deemed part of this Agreement and shall not in
any way restrict or modify the context or substance of any section or paragraph
of this Agreement.
(e)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to its
conflict of laws rules.



--------------------------------------------------------------------------------



(f)    Defined Terms. All capitalized terms not defined herein shall have the
meanings set forth in the Plan, unless a different meaning is plainly required
by the context.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date first above written.
VENTAS, INC.
By:    
Title:    


[NAME]




